DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . All the claims have been examined on the basis of the merits of the claims. 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.  CONTINUING DATA:
This application is a CON of 16/560,329 09/04/2019 PAT 10796666. 16/560,329 is a CON of 16/145,975 09/28/2018 PAT 10438566. 16/145,975 is a CON of 14/129,533 12/26/2013 PAT 10089962. 14/129,533 is a 371 of PCT/US2013/062393 09/27/2013.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of Patent No. 10796666B2 and Patent No. 10438566B2. Although the claims at issue are not identical, they are not patentably distinct from each other because: 

Current Application 
Patent 10796666 B2
Claim 1:  An apparatus, comprising: a first panel segment of a display panel; 



and a first driver coupled to the first panel segment and a second driver coupled to the second panel segment, the first driver and the second driver comprising circuitry to receive pixel data from a display source via a display port link, the display port link comprising a plurality of lanes, wherein:

the pixel data comprises at least a first group of pixel data and a second group of pixel data, the first group of pixel data comprises indications of pixels associated with the first panel segment and the second group of pixel data comprises indications of pixels associated with the second panel segment, the first group of pixel data to be received by the circuitry of the first driver via a first lane of the plurality of lanes of the display port link, and the second group of pixel data to be received by the circuitry of the second driver 


a processor coupled to the circuitry; 

and memory coupled to the processor, the memory comprising instructions that when executed by the processor cause the processor to: divide the pixel data into at least a first group of pixel data and a second group of pixel data, the first group of pixel data comprising indications of pixels associated with a first segment of the plurality of segments and the second group of pixel data comprising indications of pixels associated with a second segment of the plurality of segments different than the first segment of the plurality of segments; assign the first group of pixel data to at least a first lane of the plurality of lanes of the display port link, 

Claim 1 and claim 22. 
Claim 15
Claim 1 or claim 8 and claim 8.
Claim 2
Claim 2
Claim 3
Claim 3
Claim 4
Claim 4
Claim 5
Claim 5, claim 1
Claim 6

Claim 7

Claim 9
Claim 23
Claim 10
Claim 24
Claim 11
Claim 25
Claim 12
Claim 5
Claim 13

Claim 14

Claim 16
Claim 9

Claim 10
Claim 18
Claim 11
Claim 19
Claim 12
Claim 20

Claim 21



The current application claim 1 recites “a first panel segment and a second panel segment,” while the patent claim 1 recites, “the display panel comprising a plurality of segments, each of the plurality of segments coupled to a respective driver of a plurality of drivers.” Similarly, the subject matter of assigning the pixels is obvious to the subject matter of receiving pixels. Therefore, the recitation of plurality of segments include at least first and second panel segments. Therefore, the current application claim is obvious to one of ordinary skill in the art, before the effective filing of the invention, in view of the claim 1 of the patent. 
Further, claims 6-7, 13-14 and 20-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of Patent No. 10796666B2 and claims 9, 15-16 of Patent No. 10438566B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Current application 
Patent No. 10438566B2 
6-7, 13-14 and 20-21
15. The system of claim 9, comprising a display, the display comprising at least one of the first TCON-DR or the second TCON-DR, the display is a liquid crystal display (LCD), a light emitting diode (LED) display, an organic light emitting diode (OLED) display, or a plasma display. 
16. The system of claim 9, comprising a display, the display comprising at least one of 


The current application claims 6-7, 13-14 and 20-21 recite “wherein the display panel comprises a liquid crystal display (LCD), a plasma display, a light emitting diode (LED) display, or an organic light emitting diode (OLED) display” and “wherein the first driver and the second driver are chip-on-glass components of the display panel,” while the patent claims 15-16  recite, “at least one of the first TCON-DR or the second TCON-DR are Chip-on-Glass (CoG) components of the display.” Therefore, the current application claims, 6-7, 13-14 and 20-21, are obvious to one of ordinary skill in the art, before the effective filing of the invention, in view of the combination of claims of the patent No. 10438566B2 and Patent No.10796666 B2 as TCON DR being disposed as CoG would suggest that one of ordinary skill in the art can dispose both the controller ICs on CoG mount technology for the benefits of CoG.
Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior arts of record: Wyatt et al., (US2014/0204005A1, hereinafter as, Wyatt). 
The invention of claim 1 recites “an apparatus, comprising: a first panel segment of a display panel; a second panel segment of the display panel; and a first driver coupled to the first panel segment and a second driver coupled to the second panel segment, the first driver and the second driver comprising circuitry to receive pixel data from a display source via a display port link, the display port link comprising a plurality of lanes, wherein: the pixel data comprises at least a first group of pixel data and a second group of pixel data, the first group of pixel data comprises 
The prior art of Wyatt does not disclose the claim as a whole.  Accordingly, the independent claim 1 is allowed. The dependent claims 2-7 are also allowed based on their dependencies from the independent claim 1. 

The invention of claim 8 recites “a method, comprising: receiving by a first driver at a display panel from a display source via a first lane of a plurality of lanes of a display port link, a first group of pixel data, the first driver coupled to a first panel segment of the display panel, the first group of pixel data comprising indications of pixels associated with the first panel segment; and receiving by a second driver at the display panel from the display source via a second lane of the plurality of lanes of the display port link, a second group of pixel data, the second driver coupled to a second panel segment of the display panel, the second group of pixel data comprising indications of pixels associated with the second panel segment.”

The prior art of Wyatt does not disclose the claim as a whole.  Accordingly, the independent claim 8 is allowed. The dependent claims 9-14 are also allowed based on their dependencies from the independent claim 9.


The prior art of Wyatt does not disclose the claim as a whole.  Accordingly, the independent claim 15 is allowed. The dependent claims 16-21 are also allowed based on their dependencies from the independent claim 9. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPROSE SUBEDI whose telephone number is (571)270-7977.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KE XIAO can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEEPROSE SUBEDI/            Primary Examiner, Art Unit 2627